Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 10-11.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 2/24/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-3, 5, 7-9 and 12-16 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a liquid dairy based creamer free of artificial additives and chemically modified additives, the liquid dairy based creamer comprising milk fat, milk proteins, high-acyl gellan gum, sweet buttermilk , added sugar, and a vegetable oil selected from the group consisting of high oleic canola oil, high oleic soybean oil, high oleic sunflower oil, high oleic safflower oil, coconut oil and combinations thereof and wherein: the high-acyl gellan gum ranges from 0.03 to 0.075 wt/wt%; the sweet buttermilk ranges from 0.1 to 3.0 wt/wt%; the total protein content ranges from 2.5 to 5.5 wt/wt%; the total fat content ranges from 11 to 18 wt/wt%; a viscosity of the liquid dairy based creamer  is between 100 and 500 cP measured at 4°C and shear rate of 75 sec-1
The closest prior art of Bezelgues et al. (WO 2012/146777) teaches a creamer, however, fails to teach the claimed creamer including high-acyl gellan gum; a vegetable oil selected from the group consisting of high oleic canola oil, high oleic soybean oil, high oleic sunflower oil, high oleic safflower oil, coconut oil and combinations thereof; a viscosity of the liquid dairy based creamer  is between 100 and 500 cP measured at 4°C and shear rate of 75 sec-1; and a total phospholipids content is at least 0.1 mg/g of the total solids of the liquid dairy based creamer.
The secondary references of record do not teach or suggest the combined limitations not taught by Bezelgues et al. (WO 2012/146777).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
February 25, 2021